                         UNITED STATES BANKRUPTCY COURT
                       WAW-WESTERN DISTRICT OF WASHINGTON


In re:                                                      Case No. 15-15924-MLB
         Ronald Edgar Howell
         Dee Lorene Shishido
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Jason Wilson-Aguilar, chapter 13 trustee, submits the following Final Report and
Account of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee
declares as follows:

         1) The case was filed on 10/01/2015.

         2) The plan was confirmed on 01/23/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/09/2020.

         6) Number of months from filing to last payment: 51.

         7) Number of months case was pending: 56.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $126,403.86.

         10) Amount of unsecured claims discharged without payment: $259,566.21.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)




  Case 15-15924-MLB           Doc 49     Filed 05/26/20      Ent. 05/26/20 17:42:49       Pg. 1 of 4
Receipts:

         Total paid by or on behalf of the debtor                 $60,424.98
         Less amount refunded to debtor                            $3,706.49

NET RECEIPTS:                                                                                       $56,718.49


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                     $9,985.00
    Court Costs                                                                   $0.00
    Trustee Expenses & Compensation                                           $3,096.58
    Other                                                                         $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $13,081.58

Attorney fees paid and disclosed by debtor:                     $3,000.00


Scheduled Creditors:
Creditor                                           Claim         Claim            Claim       Principal      Int.
Name                                 Class       Scheduled      Asserted         Allowed        Paid         Paid
ADT Security Services            Unsecured                NA            NA              NA            0.00       0.00
Allied Interstate                Unsecured             156.26           NA              NA            0.00       0.00
Allied Interstate LLC            Unsecured                NA            NA              NA            0.00       0.00
Applied Bank                     Unsecured                NA            NA              NA            0.00       0.00
Asset Recovery Solutions LLC     Unsecured                NA            NA              NA            0.00       0.00
BANK OF AMERICA                  Unsecured                NA            NA              NA            0.00       0.00
Bank Of America                  Unsecured                NA            NA              NA            0.00       0.00
Bank of America NA               Unsecured                NA            NA              NA            0.00       0.00
Becket & Lee LLP                 Unsecured                NA           0.00        9,911.71           0.00       0.00
Capital One Bank USA NA          Unsecured                NA            NA              NA            0.00       0.00
Cawood K Bebout                  Unsecured                NA            NA              NA            0.00       0.00
Chase Card                       Unsecured          1,498.00            NA              NA            0.00       0.00
Chase Card Services              Unsecured                NA            NA              NA            0.00       0.00
Chex Systems, Inc.               Unsecured                NA            NA              NA            0.00       0.00
Constar Financial Services       Unsecured                NA            NA              NA            0.00       0.00
Convergent Outsourcing, Inc.     Unsecured                NA            NA              NA            0.00       0.00
Credit Control, LLC              Unsecured                NA            NA              NA            0.00       0.00
Davis and Goldmark, Inc.         Unsecured             346.31           NA              NA            0.00       0.00
Dee Lorene Shishido              Unsecured                NA            NA              NA            0.00       0.00
Ditech                           Unsecured                NA            NA              NA            0.00       0.00
Dynia & Associates, LLC          Unsecured                NA            NA              NA            0.00       0.00
Early Warning Services, LLC      Unsecured                NA            NA              NA            0.00       0.00
Equifax                          Unsecured                NA            NA              NA            0.00       0.00
Experian                         Unsecured                NA            NA              NA            0.00       0.00
Financial Recovery Services      Unsecured                NA            NA              NA            0.00       0.00
Financial Recovery Services      Unsecured                NA            NA              NA            0.00       0.00
First National                   Unsecured                NA            NA              NA            0.00       0.00
HAPO Community Credit Union      Secured            5,673.57       5,691.40        5,691.40      5,691.40     296.14
Heritage Bank                    Unsecured                NA            NA              NA            0.00       0.00
Home Depot Credit Services       Unsecured                NA            NA              NA            0.00       0.00
Hyundai Capital America          Unsecured                NA            NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)




 Case 15-15924-MLB             Doc 49        Filed 05/26/20       Ent. 05/26/20 17:42:49              Pg. 2 of 4
Scheduled Creditors:
Creditor                                                  Claim         Claim         Claim        Principal      Int.
Name                                        Class       Scheduled      Asserted      Allowed         Paid         Paid
HYUNDAI MOTOR FINANCE CO                Unsecured               0.00          0.00    13,238.05            0.00       0.00
Internal Revenue Service                Unsecured               0.00          0.00      2,083.89           0.00       0.00
Internal Revenue Service                Priority          22,556.68           0.00    20,241.01      20,241.01        0.00
Internal Revenue Service                Priority                0.00          0.00          0.00           0.00       0.00
Internal Revenue Service                Unsecured               0.00           NA            NA            0.00       0.00
Internal Revenue Service                Unsecured                NA            NA            NA            0.00       0.00
K Michael Fitzgerald                    Unsecured                NA            NA            NA            0.00       0.00
Kia Motors Finance                      Unsecured                NA            NA            NA            0.00       0.00
Kohl's                                  Unsecured                NA            NA            NA            0.00       0.00
Kohl's                                  Unsecured                NA            NA            NA            0.00       0.00
LoanCare LLC                            Secured                  NA    189,396.85           0.00           0.00       0.00
Mercantile Adjustment Bureau            Unsecured                NA            NA            NA            0.00       0.00
Mercantile Adjustment Bureau            Unsecured                NA            NA            NA            0.00       0.00
NCB Management Services Inc.            Unsecured                NA            NA            NA            0.00       0.00
Nor-Mark Capital LLC                    Unsecured         10,000.00            NA            NA            0.00       0.00
Nor-Mark Capital LLC                    Unsecured               0.00           NA            NA            0.00       0.00
Northland Group, Inc.                   Unsecured                NA            NA            NA            0.00       0.00
Prosper Marketplace Inc                 Unsecured                NA            NA            NA            0.00       0.00
Resurgent Capital Services              Unsecured               0.00          0.00      5,614.96           0.00       0.00
Resurgent Capital Services              Unsecured                NA           0.00      9,347.67           0.00       0.00
Resurgent Capital Services              Unsecured         13,911.61           0.00    13,616.61            0.00       0.00
Resurgent Capital Services              Unsecured               0.00          0.00        608.50           0.00       0.00
Resurgent Capital Services              Unsecured                NA            NA            NA            0.00       0.00
RMS Bankruptcy Recovery Services        Unsecured               0.00          0.00        539.29           0.00       0.00
Snohomish Co Treasurer                  Unsecured          1,425.46            NA            NA            0.00       0.00
Specialized Loan Servicing              Unsecured        191,179.50           0.00   191,179.50            0.00       0.00
Specialized Loan Servicing LLC          Unsecured                NA            NA            NA            0.00       0.00
Synchrony Bank                          Unsecured                NA            NA            NA            0.00       0.00
Synergetic Communication Inc.           Unsecured                NA            NA            NA            0.00       0.00
Tate & Kirlin Associates                Unsecured                NA            NA            NA            0.00       0.00
The Wilber Lane Law Firm                Unsecured                NA            NA            NA            0.00       0.00
TransUnion                              Unsecured                NA            NA            NA            0.00       0.00
Transworld Systems Inc.                 Unsecured                NA            NA            NA            0.00       0.00
Transworld Systems Inc.                 Unsecured                NA            NA            NA            0.00       0.00
U.S. Bankruptcy Court                   Unsecured                NA            NA            NA            0.00       0.00
United Recovery Systems, LP             Unsecured                NA            NA            NA            0.00       0.00
United States Trustee                   Unsecured                NA            NA            NA            0.00       0.00
United Student Aid Funds Inc (USAF)     Unsecured         17,890.75           0.00      7,978.75      7,978.75        0.00
United Student Aid Funds Inc (USAF)     Unsecured               0.00          0.00      4,552.45      4,552.45        0.00
United Student Aid Funds Inc (USAF)     Unsecured               0.00          0.00      4,877.16      4,877.16        0.00
Valentine & Kebartas, Inc.              Unsecured                NA            NA            NA            0.00       0.00
Westlake Financial Services             Unsecured                NA            NA            NA            0.00       0.00
Yellow Book                             Unsecured                NA            NA            NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)




 Case 15-15924-MLB                    Doc 49        Filed 05/26/20      Ent. 05/26/20 17:42:49             Pg. 3 of 4
 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $5,691.40          $5,691.40           $296.14
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $5,691.40          $5,691.40           $296.14

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $20,241.01         $20,241.01              $0.00
 TOTAL PRIORITY:                                         $20,241.01         $20,241.01              $0.00

 GENERAL UNSECURED PAYMENTS:                            $263,548.54         $17,408.36              $0.00


Disbursements:

         Expenses of Administration                            $13,081.58
         Disbursements to Creditors                            $43,636.91

TOTAL DISBURSEMENTS :                                                                      $56,718.49


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/26/2020                             By:/s/ Jason Wilson-Aguilar
                                                                    Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)




  Case 15-15924-MLB           Doc 49      Filed 05/26/20      Ent. 05/26/20 17:42:49         Pg. 4 of 4
